Case 1:20-cv-00046-JPJ-PMS Document 22 Filed 08/26/21 Page 1 of 1 Pageid#: 1179




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

 ELI JACOB HANCOCK,                           )
                                              )
              Plaintiff,                      )     Case No. 1:20CV00046
                                              )
 v.                                           )          ORDER
                                              )
 KILOLO KIJAKAZI,                             )     By: James P. Jones
 ACTING COMMISSIONER                          )     United States District Judge
 OF SOCIAL SECURITY,                          )
                                              )
              Defendant.                      )



       It appearing that no objections have been timely filed to the Report filed August 10,

 2021, setting forth the findings and recommendations of the magistrate judge, it is

 ORDERED as follows:

       1.     The Report and its findings and recommendations are wholly ACCEPTED

 and APPROVED;

       2.     The motions for summary judgment by the parties are DENIED;

       3.     The final decision of the Commissioner of Social Security is VACATED and

 this action is REMANDED to the Commissioner pursuant to the fourth sentence of 42

 U.S.C. § 405(g) for further development in accord with the Report.


                                                  ENTER: August 26, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge
